758 N.W.2d 530 (2008)
TACCO FALCON POINT, INC., Plaintiff/Counter-Defendant-Appellee,
v.
David M. CLAPPER, Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellant/Cross-Appellee,
v.
Art Midwest, Inc., Intervening Third-Party Defendant-Appellee, and
American Realty Investors, Inc., and American Realty Trust, Inc., Third-Party Defendants-Appellees/Cross-Appellants, and
Art Midwest, L.P., Third-Party Defendant.
Docket No. 133430. COA No. 271525.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the motion for reconsideration of this Court's June 4, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*531 MICHAEL F. CAVANAGH and MARKMAN, JJ., would grant reconsideration and, on reconsideration, would remand this case to the trial court for the reasons stated in the Court of Appeals dissenting opinion.
MARILYN J. KELLY, J., would grant reconsideration.